Date:January 15, 2010 Sinobiopharma, Inc. 8 Zhong Tian Road Nantong City, Jiangsu Province People’s Republic of China 226009 Re:Subscription Agreement Dear Sirs: This agreement sets forth the terms on which the undersigned (the “Subscriber”) agrees to purchase shares (the “Shares”) of common stock, par value $0.0001 per share (“Common Stock”) of Sinobiopharma, Inc., a Nevada corporation, at a purchase price per Share of $0.10(the “Purchase Price per Share”). In consideration of the mutual covenants and agreements set forth herein, the Company and the Subscriber hereby agree as follows: 1.The Subscriber hereby agrees to purchase from the Company, and the Company agrees to sell to the Subscriber, the number of Shares set forth on the signature page of this Agreement at the Purchase Price per Share.The total purchase price (the “Purchase Price”) for the Shares subscribed for by the Subscriber is set forth on the signature page of this Agreement. 2.Payment of the Purchase Price shall be made by wire transfer in accordance by wire transfer in accordance with the instructions from the Company.The Company will have the Shares issued within 5 business days after its receipt of payment of the Purchase Price. 3.The Company is offering a maximum of 15,000,000 shares of Common Stock at the Purchase Price per Share on a best efforts basis, with no minimum number of Shares being sold.As a result, the Subscriber understands that it is possible that the Company will not receive any proceeds from the sale of Shares other than the purchase price of the Shares previously sold by the Company, if any, and the Purchase Price of the Shares being purchased by the Subscriber. The Company may offer the Shares during the Subscription Period.The Subscription Period is the period ending on January 15, 2010, which date may be extended by the Company on one or more occasions, for a maximum of 30 additional days. 4.The Subscriber understands and agrees that, after the Company’s receipt of this Agreement, the Company will review the Subscriber’s eligibility and will determine whether to accept or reject this subscription in whole or in part.The Company may determine to reject this subscription in whole or in part in its sole and absolute discretion.If this subscription is accepted in whole, then the Company will issue the Shares subscribed for to the Subscriber.If this subscription is rejected in whole, this Agreement and any other subscription materials will be promptly returned to the Subscriber and the Subscriber’s subscription payment will be refunded to the Subscriber without interest.In that event, the Subscriber and the Company will have no further rights or claims against each other by virtue of this Agreement.If this subscription is accepted in part and rejected in part, the Company is authorized to amend this Agreement to reflect the number of Shares for which this subscription is accepted, and the Company will issue the Shares as to which this subscription is accepted.The Company reserves the right to terminate this offering at any time. 5.The Company hereby represents, warrants, covenants and agrees to the Subscriber that: (a)Organization and Qualification. The Company and each of its subsidiaries (each a “Subsidiary” and collectively, the “Subsidiaries”) is an entity incorporated or otherwise organized and validly existing under the laws of its jurisdiction of incorporation or organization (as applicable), with the requisite power and authority to own and use its properties and assets and to carry on its business.
